UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

Hulkenberg, et al.
Plaintiff{s)

Vv. Civil Action No.: 3:19-cv-00031

 

 

Anabaptist Healthshare, et al.
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000.
OneShare Health, LLC f/k/a Kingdom Healthshare who is Defendant
(Name of party you represent) (Flainti#/Befendant)

iMinistries, LLC f/k/a Unity Healthshare, LLC
makes the following disclosure:

 

 

 

1. Is the party a publicly held corporation or other publicly held entity?

 

Lives [x]No OneShare Health is a Virginia single member limited liabllity company exempt from federal taxation
under section 504{(c}(3) of the Internal Revenue Code,

 

 

 

2, Does the party have any parent Corporations?

[¥iYes []No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:
Anabaptist Healthshare n/k/a OneShare international, a Virginia non-profit corporation exempt from federal taxation
under section 501 (c)(3) of the Internal Revenue Code.

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[]¥es Ix]No

If yes, identify all such owners:

4, |s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes ix|No

if yes, identify ail such owners:

5. Js the party a trade association?
[ |Yes [x]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (70%)
percent or more of the party's stock:

ashe

ignatur ‘ i ~—s (Date)
